DETAILED ACTION
This office action is response to 01/08/2021. Claims 4 and 6 cancelled. Claims 1-3, 5 and 7-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 01/08/2021, with respect to claims 1-3, 5 and 7-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerhardt (US 2012/0280783 A1)  in view of Kuenzi (US 2013/0125231 A1), have been fully considered and are persuasive.  Applicant also filed TD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-3, 5 and 7-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art of record, specifically Gerhardt (US 2012/0280783 A1)  teaches a method of operating a remotely operable lock, the method comprising: providing a first web service for receiving credentials or a command from a portable electronic device having a software application installed thereon; issuing a command for receipt by the lock from the web service; and providing an application programming interface (API) at the first web service for integrating a second web service or the software application with the first web service to allow the portable electronic device to communicate with the lock or web service (Fig. 12, paragraph 0014, 
Prior art of record, Kuenzi (US 2013/0125231 A1) teaches a wireless key device comprising: a wireless transceiver and antenna configured to communicate wirelessly with an access terminal; an input device configured to receive user input; an output device having a display; and a processor configured to: poll the access terminal via the wireless transceiver and antenna for an access terminal identification which uniquely identifies the access terminal; identify a filter based on the access terminal identification; select a subset of the plurality of digital credentials based on the filter; select a first digital credential from the subset of the plurality of digital credentials; and transmit the first single credential to the access terminal via the wireless transceiver and antenna (Abstract, key device identifies a filter based on access terminal identification, and selects of digital credentials based on the filter, paragraph 0019, Key device 12 creates or identifies a filter based on access terminal ID (Step S2) and filter used to define user's credentials applicable to access terminal 16a).
However, the prior arts of record fail to teach, make obvious, or suggest, a method of Bluetooth Low Energy (BTLE) advertisement filtering for determining a user intent to access, wherein the filtering comprises a received identifier and by comparing an identifier contained in each credential in a list of mobile credentials on the mobile device to a unique identifier of multiple of access controls; comparing; sorting the filtered received Bluetooth Low Energy (BTLE) advertisements based on a RSSI (received signal strength indicator); and determining access control in response to the comparing and to a destination intent based on a proximity between the mobile device and an access control on a user route, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-3, 5 and 7-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689